Citation Nr: 1123593	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for the Veteran's service-connected recurrent subluxation of the left shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to special monthly compensation (SMC) based on loss of use of the upper left extremity has been raised by the record in an April 2009 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

A remand is required in order to afford the Veteran a Travel Board hearing.  Following the certification of this appeal to the Board, in an April 2009 statement, the Veteran requested a BVA Travel Board hearing before a Veterans Law Judge (VLJ).  Specifically, the Veteran stated that he wanted "a hearing in front of real people, not a recording."  To date, the Veteran has not been scheduled for a hearing.  Therefore, a remand is required in order to afford the Veteran his clearly requested Travel Board hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in Nashville, Tennessee.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



